Citation Nr: 1416238	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  12-03 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss (referred to as a hearing disability). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The RO reopened the claim.  The Board has reviewed the RO's actions on the issue of the reopening and finds them correct (further discussion of whether new and material evidence has been submitted is simply not needed).

The Veteran testified at an October 2012 Travel Board hearing before the undersigned Veterans Law Judge.  The Veteran's wife also offered testimony.  A complete transcript of the hearing is of record.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and VBMS systems to insure a total review of the evidence.


FINDING OF FACT

The Veteran's current hearing disability is related to in-service noise exposure. 


CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing disability has been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The presence of a current hearing disability is established by regulation.  Hearing loss is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Where the requirements for a hearing disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. 
§ 3.385.  Hensley v. Brown, 5 Vet. App. 155. 

The Veteran contends that he is entitled to a grant of service connection because his current hearing disability is related to exposure to acoustic trauma in service.  Specifically, he asserts that he was exposed to noise during work as a helicopter mechanic.  He reports exposure to helicopter blades, explosions, gun fire, and enemy mortar without the benefit of hearing protection.  

The Veteran's noise exposure and current hearing disability are not in dispute.   A current disability is supported by a May 2011 VA examination substantiating auditory thresholds of 40 decibels or more at 1000, 3000, and 4000 Hz in the right ear, and 3000 and 4000 Hz in the left ear.  See 38 C.F.R. § 3.385.  The Veteran's competent and credible lay statements combined with his military occupational specialty support his assertions of noise exposure.  

Turning to the dispositive issue of nexus, the Board examined lay statements from the Veteran regarding the development of hearing loss within a few months of military separation and the sole medical opinion of record from the May 2011 VA examination.   The Veteran is competent to testify as to symptoms such as decreased hearing acuity, which is non-medical in nature.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature).  The Veteran has provided consistent reports of reduced hearing since separation.

The VA examiner opined that the Veteran's hearing loss was "not likely" related to in-service noise exposure because of normal bilateral hearing at the Veteran's March 1970 separation examination.  

Although the findings of a physician are medical conclusions that the Board cannot ignore or disregard, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Willis v. Derwinski, 1 Vet. App. 66 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  

In this case, the Board opts not to accept the examiner's opinion because it is inadequate.  The examiner failed to address the impact of the Veteran's in-service noise exposure on the Veteran's current hearing disability.  In not accepting the examiner's opinion, the Board is left with the competent and credible lay statements of record, which support the Veteran's claim.  In this regard, the Board finds the Veteran's statements to be highly credible.  Accordingly, the Board finds the Veteran entitled to service connection for a hearing disability. 

ORDER

Service connection for bilateral hearing loss is granted.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


